 

 

 

 

 

 

 

 

 

 

USDC SGNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: a:
xX DATE FILED: VE 73
THOMAS LENAHAN, ; =
Plaintiff,
-against- ORDER

17 CV 6734 (AJN) (KNF)
NEW YORK CITY, et al.,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the telephone conference scheduled to be held in the above-
captioned action on January 8, 2020, at 4:30 p.m., shall be held on that date at 2:00 p.m.

The Superintendent or other official in charge of the Fishkill Correctional Facility shall
provide the plaintiff, Thomas Lenahan, DIN # 18-A3983, a private room with telephone service so
that he may participate in the telephonic conference with the Court and counsel to the defendants on
that date. Plaintiff Thomas Lenahan shall, on January 8, 2020, at 2:00 p.m., appear in a private room
designated by the Superintendent or other official in charge of the Fishkill Correctional Facility to
participate in the telephonic conference with the Court and counsel to the defendants for the duration
of that conference. The call-in number for the conference is (888) 557-8511; the access code is
4862532. Counsel to the defendants shall serve a copy of this order on the Superintendent or other

official in charge of the Fishkill Correctional Facility expeditiously and file proof of service with the

Clerk of Court.

 

Dated: New York, New York SO ORDERED:
December 16, 2019 . .
[Ceri ad) von? DBL
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
Copy mailed to:
Thomas Lenahan

 
